Citation Nr: 1136910	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for disc compression at L5 and L2 and disc bulging at L4-5 of the lumbosacral spine.  

2.  Entitlement to an initial rating in excess of 40 percent for residuals of shell fragment wounds, with scarring, of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, J.C., spouse, and J.S., observer



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to December 1994, and from June 2005 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded the Veteran service connection for a disability of the lumbosacral spine and for residuals of shell fragment wounds to the right upper extremity, with scarring.  He initiated and perfected an appeal of these initial ratings.  

In January 2011, the Veteran and his wife testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

During the course of this appeal, the Veteran has been granted initial ratings, to 40 percent each, for his disabilities of the lumbosacral spine and the right upper extremity.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, these issues remain in appellate status.  



FINDINGS OF FACT

1.  The Veteran's disc compression at L5 and L2 and disc bulging at L4-5 of the lumbosacral spine have resulted in some, but not total, range of motion loss, and no incapacitating episodes in the past 12 months.

2.  The Veteran's shell fragment wound scars of the right forearm are characterized by some loss of the underlying soft tissue, and involve an area of approximately 10 square inches.  

3.  The Veteran's shell fragment wounds of the right upper extremity result in some limitation of motion of the right wrist, and severe functional loss of use of the right hand.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for disc compression at L5 and L2 and disc bulging at L4-5 of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).  

2.  A separate disability rating of 10 percent is warranted for shell fragment wound scars of the right forearm.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7801 (2008).  

3.  The criteria for a disability rating in excess of 40 percent for shell fragment wound residuals of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5214-30, 5307 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In January 2007 and June 2007 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the January 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the March 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to these initial rating issues, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in October 2009.  While the Veteran has stated in January 2011 that his service-connected disabilities have increased in severity since his most recent examinations less than two years ago, the Board does not find any objective evidence of record which would indicate such an increase in severity.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  Remand for new VA examinations is therefore not required.  Such a remand would result in unnecessarily imposing additional burdens on VA and significantly delay adjudication of the Veteran's claim, with no additional benefits flowing to him.  The Court of Appeals for Veteran Claims (Court) has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In January 2011, the Veteran was afforded the opportunity to testify before an Acting Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  The Veteran also submitted new evidence directly to the Board, along with a signed a waiver of agency of original jurisdiction (AOJ) review of this evidence; thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Increased rating

The Veteran seeks increased initial ratings for his service-connected disabilities of the lumbosacral spine and right upper extremity.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

a. Lumbosacral spine

The Veteran has been granted a 40 percent initial rating for his disc compression and disc bulging of the lumbosacral spine.  This and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5235.  

If the facts of the case so warrant, a service-connected spinal disability may be rated under Diagnostic Code 5243, for intervertebral disc syndrome.  Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Using the schedular criteria, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent evaluation.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2010).  

Upon receipt of the Veteran's claim, he was afforded a VA orthopedic examination in February 2007.  He reported a history of a low back injury sustained in service, when a bomb exploded in close proximity to the Veteran, throwing him backward forcibly.  Because he sustained more serious shell fragment wounds to his face and upper extremities, he was not initially treated for his low back, but subsequent diagnostic testing confirmed multiple spinal injuries.  Specifically, a January 2006 VA CAT scan indicated disc compression at L5 and L2, along with disc bulging at L4-5.  Current symptoms included constant low back pain, worsening with use.  He denied radiation of his pain into his lower extremities, or numbness.  He also denied any incapacitating episodes, or loss of time at work secondary to his low back disability.  Physical examination of his lumbosacral spine indicated normal curvature, without deformity or tenderness to palpation.  Range of motion testing indicated forward flexion to 70 degrees, with pain beginning at 50 degrees, extension to 15 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 30 degrees bilaterally, with pain beginning at 15 degrees.  No additional limitation of motion was noted to result due to such factors as weakness, incoordination, or fatigability.  Foot drop was negative bilaterally.  Strength and sensation were both within normal limits in the lower extremities.  Gait and muscle skills were also within normal limits.  He was negative for muscle atrophy or spasm.  

Most recently, the Veteran was afforded a VA orthopedic examination in October 2009.  He reported ongoing chronic low back pain, with radiation into the right buttocks but not the legs.  He stated his low back pain impaired his mobility and range of motion.  He occasionally wore a back brace, but denied incapacitating episodes or requiring bedrest prescribed by a physician.  On physical evaluation, he had some tenderness of the lumbosacral spine at the midline.  All ranges of motion were limited by pain.  Forward flexion was to 30 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 15 degrees bilaterally.  With repetitive motion, the Veteran complained of increased pain, and his range of motion decreased to 20 degrees for forward flexion, 0 degrees of extension, and lateral flexion to 10 degrees bilaterally.  Straight leg raising was negative to 90 degrees.  Deep tendon reflexes were 2+, as were Achilles reflexes.  Some loss of sensation was present in the right fifth toe and the distal lateral aspect of the right foot, but was otherwise within normal limits in the lower extremities.  Motor strength was 5/5 bilaterally in the lower extremities, and Babinski's sign was negative.  The prior diagnoses of compression fractures at L2 and L5 were confirmed, without evidence of nerve root involvement.  

The Veteran has also received frequent VA outpatient treatment during the pendency of this appeal.  The Board must review all evidence of record, but may limit its discussion only to that evidence specifically relevant to the issue on appeal.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  In the present case, the Veteran has, during VA medical treatment, consistently reported chronic low back pain, with some limitation of motion, weakness, and some loss of sensation.  The Veteran has been able to walk on his own, but has been given a back brace to alleviate some of his symptoms.  He has also been prescribed pain medication for his chronic low back pain, with mixed results.  

At his January 2011 personal hearing, the Veteran and his spouse stated that his service-connected low back disability resulted in chronic low back pain, which radiated into his lower extremities.  He also reported limitation of motion, occasional numbness and tingling of his lower extremities, and stiffness.  These symptoms impaired his mobility and his ability to perform daily activities.  He testified that he was able to work, however.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 40 percent for the Veteran's disc compression and bulging of the lumbosacral spine.  He has not displayed unfavorable ankylosis of the entire thoracolumbar spine, as would warrant an increased rating of 60 percent under the general criteria for spinal disabilities.  According to all examination reports of record, the Veteran has had some degree of forward flexion on objective evaluation at all times during the pendency of this appeal.  Overall, the evidence does not demonstrate consistent limitation of forward flexion of the thoracolumbar spine to equate to unfavorable ankylosis, as would support a 60 percent rating.  Additionally, while the Veteran has reported weakness, pain, pain on motion, fatigability, and incoordination with repetitive use of the spine, no examiner has suggested these findings result in additional limitation of motion akin to ankylosis.  See DeLuca, 8 Vet. App. at 202.  The Board also observes that 40 percent is the maximum disability rating available for limitation of motion of the thoracolumbar spine, absent a finding of ankylosis, which has not been shown.  Thus, further DeLuca consideration is not warranted.  Johnson v. Brown, 10 Vet. App. 80, 85 (1997).  

Additionally, as the Veteran has reported radiculopathy secondary to his thoracolumbar spine disorder, evaluation under the criteria for intervertebral disc syndrome must also be considered.  As noted above, a 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  According to the most recent examination reports of record, he has had no reported incapacitating episodes secondary to his thoracolumbar spine disability; thus, the evidence is insufficient to support a disability rating in excess of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Both the February 2007 VA examination report and October 2009 examination report were negative for any evidence of incapacitating episodes in the past 12 months.  Overall, the preponderance of the evidence is against the award of a disability rating in excess of 40 percent due to incapacitating episodes caused by the Veteran's service-connected spinal disability.  Furthermore, because the Veteran has not displayed a level of disability in excess of that currently displayed, a staged rating is not warranted at the current time.  See Fenderson, 12 Vet. App. at 119.  

The Board has considered whether the Veteran's back disability is productive of any associated neurologic abnormalities which may be separately rated, possibly resulting in a higher rating when combined with the 40 percent rating supported by the evidence of record under the spinal rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this case, while the Veteran has reported some radiculopathy, he does not display any associated neurologic abnormalities which would warrant separate compensable ratings.  He has not reported urinary or bowel incontinence.  Recent examinations have also described his spinal motor, sensory, and reflex functions as grossly intact, with only minor loss of sensation in the lower extremities.  Thus, the Board concludes a separate compensable rating for neurological impairment is not warranted at the present time.  Entitlement to an extraschedular evaluation will be considered below.  
In conclusion, the preponderance of the evidence is against a disability rating in excess of 40 percent for the Veteran's service-connected lumbosacral spine disability.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

b.  Right upper extremity

The Veteran also seeks a disability rating in excess of 40 percent for his service-connected residuals of shell fragment wounds to the right upper extremity.  He is currently in possession of a 40 percent initial rating for this disability under Diagnostic Code 7801-5307.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 7801 governs scars of other than the head, face, or neck, that are deep and nonlinear.  The Board observes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  These revisions, however, are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in May 2007 and has not requested that his claim be considered under the revised regulations.  Therefore, the post-October 2008 version of the schedular criteria is not applicable.  

Under the prior version of Diagnostic Code 7801, scars, other than of the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding six square inches (39 square centimeters) warrant a 10 percent evaluation.  An area exceeding 12 sq. in. (77 sq. cms.) warrants a 20 percent rating, exceeding 72 sq. in. (465 sq. cms.), a 30 percent rating, and exceeding 144 sq. in. (929 sq. cms.), a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Id. at Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).  

Diagnostic Code 5307 governs impairment resulting from muscle injuries to Muscle Group VII.  This group involves the muscles arising from the internal condyle of the humerus, to include flexors of the carpus and long flexors of fingers and thumb, and the pronator, and its functions include the flexion of wrist and fingers.  A slight injury to the dominant hand involving Muscle Group VII warrants a noncompensable rating.  Higher disability ratings of 10, 30, and 40 percent are warranted when the injury to the dominant hand involving Muscle Group VII is moderate, moderately severe, and severe, respectively.  38 C.F.R. § 4.73, Diagnostic Code 5307.  A 40 percent evaluation represents the maximum schedular rating under Diagnostic Code 5307 for a disability of the dominant upper extremity.  Because the Veteran is right-handed, the percentages for the major (dominant) upper extremity will be used.  

Finally, the Board observes that Veteran has also already been granted special monthly compensation based on loss of use of his right hand.  See 38 C.F.R. §§ 3.350(a), 4.63.  Thus, the Board need not consider entitlement to such compensation at this time.  

Upon receipt of his claim, the Veteran was afforded a VA medical examination in February 2007.  He gave a history of multiple severe shell fragment wounds to both upper extremities during military service, when a suicide bomber struck a checkpoint at which he was stationed in Iraq.  His injuries resulted in prolonged hospitalization and multiple surgeries and skin grafts.  Among these surgeries was a palmaris longus grafting procedure for repair of lacerated tendons of the right upper extremity.  Currently, while he had multiple scars of the right arm and forearm, he stated that these really did not bother him.  Though he denied pain of his scars, he did report some numbness of the surrounding tissue.  His right upper extremity scars included a 6 inch vertical scar along the right inner forearm, a 2 inch by 1 inch scar along the top of the right forearm, and a 1 inch by 1.5 inch scar also along the top of the right forearm.  These latter scars were depressed, and lacked all response from pinprick.  A 3/4 inch by 3/4 inch scar was also present along the right tricep.  The tricep and inner forearm scars were nontender, nondepressed, well-healed, and nontender.  These scars did not result in any functional impairment or limitation of motion.  

A VA dermatological examination was afforded the Veteran in June 2007.  On his right forearm, he exhibited three scars resulting from his shell fragment wounds and treatment.  The first was a surgical scar along the flexor surface, and measured 15 by 1/2 cm.  This scar was well-healed, nontender, nonadherent, and slightly hyperpigmented.  It did not interfere with any underlying function of the right upper extremity.  On the extensor surface of the right forearm, two oval-shaped scars, approximately 21/2 by 31/2 cm each, were present.  These scars represented successful skin grafts over shell fragment wounds to the forearm.  These scars were mildly adherent to the underlying tissue, with normal texture and without tenderness or breakdown of the skin surface.  The surface contours of these scars were slightly depressed approximately 8-10 mm, without inflammation or keloid formation.  These scars did not result in any limitation of motion or other functional impairment, but pinprick sensation was decreased in the proximity of the scars.  Describing the functional impairment of the Veteran's right hand, the examiner reported severe loss of motion and strength in all four fingers of the right hand.  

Another VA orthopedic examination was afforded him in July 2007, when he reported loss of grip strength and limitation of motion in the right hand and forearm.  Though he was able to perform most tasks of daily living, he was no longer able to participate in sports, or perform most chores around his house and yard.  On physical evaluation, his multiple scars of the right upper extremity, described above, were observed.  These continued to be well-healed and nontender, without swelling, inflammation, infection, or keloid formation.  Examination of the fingers of the right hand confirmed 3/5 strength in the first three fingers, and a flexion deformity of the proximal interphalangeal joint of the first finger.  Overall, grip strength was 3/5 in the right hand.  Right wrist range of motion included dorsiflexion to 30 degrees, reduced to 24 degrees with repetitive motion, palmar flexion to 50 degrees, ulnar deviation to 20 degrees, and radial deviation to 12 degrees.  X-rays of the right upper extremity were negative for fracture or dislocation, but confirmed a large soft tissue defect of the distal dorsal right forearm.  
Most recently, the Veteran was afforded a VA orthopedic examination in October 2009.  He reported very limited use of the right hand, and stated he was warned to avoid heavy lifting with the right arm, to prevent any rupture of his surgically-repaired tendon graft.  He was currently employed as a safety inspector, and stated his right arm disability impaired with his ability to carry items, draft reports, and perform other work tasks.  His wife helped him get dressed and tie his shoes.  He wore a right wrist splint, which helped alleviate his pain of the right forearm.  He also reported loss of grip strength of the right hand, resulting in frequent dropping of various articles.  Finally, the Veteran reported pain, limitation of motion, and numbness of the right hand.  On physical evaluation, the Veteran's scars of the right upper extremity were well-healed, without significant underlying functional impairment.  Tenderness was present along the right wrist.  Range of motion of the little, long, and ring fingers was limited, with only the index finger and thumb displaying normal range of motion.  Sensation of the little, long, and ring fingers was also diminished.  Grip strength of the right hand was essentially absent, rated at 0/5.  Range of motion of the right wrist included dorsiflexion to 30 degrees, volar flexion to 30 degrees, ulnar deviation to 10 degrees, and radial deviation to 8 degrees.  Pain was reported with range of motion.  Repetitive motion did not result in any additional limitation of motion.  The final impression was of severe loss of use of the right hand.  

The Veteran has also been afforded VA outpatient treatment during the pendency of this appeal.  The Board must review all evidence of record, but may limit its discussion only to that evidence specifically relevant to the issue on appeal.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  During the Veteran's VA outpatient treatment, he has reported symptomatology similar to that reported on VA examination.  His right upper extremity disability has resulted in limitation of motion, weakness, pain, and significant functional impairment of his right hand and wrist.  This disability has resulted in impairment of many tasks of daily living.  Color photographs of the Veteran's right forearm confirm the presence of scars as described above, with several surgical and shell fragment wound scars present along both anterior and posterior aspects of the right forearm.  

At his January 2011 personal hearing, the Veteran and his wife testified that his right upper extremity disability results in loss of use of most of his fingers of the right hand, as well as weakness of the right arm and hand.  As he is right-handed, this disability has resulted in impairment in many activities of daily living, including writing, performing household chores, and typing on the computer while at his job.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 40 percent for the Veteran's shell fragment wound residuals of the right upper extremity.  As noted above, the Veteran has already been awarded the maximum schedular disability rating under Diagnostic Code 5307, for injuries of Muscle Group VII.  Additionally, evaluation of the Veteran's shell fragment wounds under other potentially relevant diagnostic criteria would not result in an initial rating in excess of 40 percent, or is otherwise not warranted based on the disability at issue.  For example, while the Veteran has some limitation of motion of the fingers of the right hand, he has displayed at least some range of motion of these fingers, indicating that evaluation of this impairment under the criteria for ankylosis of the digits of the right hand is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  

Similarly, while the Veteran has some limitation of motion and functional loss of use of the right wrist, his limitation of motion has not resulted in the functional equivalent of unfavorable ankylosis of the wrist, for which a 50 percent initial rating would be warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Finally, because the Veteran has not displayed a level of disability in excess of that currently displayed, a staged rating is not warranted at the current time.  See Fenderson, 12 Vet. App. at 119.  Entitlement to an extraschedular evaluation will be considered below.  

The Board does observe, however, that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has been granted a single combined rating, hyphenated as Diagnostic Code 7801-5307, for both his scarring and functional impairment of the right upper extremity.  The Board finds, however, that a separate rating is warranted for the Veteran's scarring, as his multiple scars of the right forearm are deep (associated with underlying soft tissue damage), and cover an area of greater than six square inches.  This symptomatology is unique and separate from his other functional impairment of the right forearm, wrist, and hand.  Therefore, under the prior version of Diagnostic Code 7801, a separate 10 percent disability rating may be awarded.  See Esteban, 6 Vet. App. at 261-62.  

In conclusion, the evidence of record supports a separate compensable initial rating of 10 percent for the Veteran's shell fragment wound scarring of the right wrist and forearm.  Additionally, the preponderance of the evidence is against a disability rating in excess of 40 percent for the Veteran's service-connected residuals of shell fragment wound of the right upper extremity.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Extraschedular consideration

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  
The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran has been employed during the pendency of this appeal, and has not required extended hospitalization for his service-connected disabilities since service separation.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities on appeal.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 40 percent for disc compression at L5 and L2 and disc bulging at L4-5 of the lumbosacral spine is denied.  

Entitlement to a separate disability rating of 10 percent and no higher for shell fragment wound scarring of the right forearm is granted.  

Entitlement to an initial disability rating in excess of 40 percent for residuals of shell fragment wounds of the right upper extremity is denied.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


